 


109 HR 353 IH: Rancho Corral de Tierra Golden Gate National Recreation Area Boundary Adjustment Act
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 353 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Radanovich introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of the Interior to provide supplemental funding and other services that are necessary to assist certain local school districts in the State of California in providing educational services for students attending schools located within Yosemite National Park, to authorize the Secretary of the Interior to adjust the boundaries of the Golden Gate National Recreation Area, and for other purposes. 
 
 
1.Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Table of contents.
Title I—Yosemite National Park authorized payments
Sec. 102. Payments for educational services.
Sec. 103. Authorization for park facilities to be located outside the boundaries of Yosemite National Park.
Title II—Rancho Corral de tierra Golden Gate National Recreation Area boundary adjustment.
Sec. 201. Short title.
Sec. 202. Golden Gate National Recreation Area, California.
IYosemite National Park authorized payments
101.Payments for educational services
(a)In general
(1)For fiscal years 2006 through 2009, the Secretary of the Interior may provide funds to the Bass Lake Joint Union Elementary School District and the Mariposa Unified School District in the State of California for educational services to students—
(A)who are dependents of persons engaged in the administration, operation, and maintenance of Yosemite National Park; or
(B)who live within or near the park upon real property owned by the United States.
(2)The Secretary’s authority to make payments under this section shall terminate if the State of California or local education agencies do not continue to provide funding to the schools referred to in subsection (a) at per student levels that are no less than the amount provided in fiscal year 2005.
(b)Limitation on use of fundsPayments made under this section shall only be used to pay public employees for educational services provided in accordance with subsection (a). Payments may not be used for construction, construction contracts, or major capital improvements.
(c)Limitation on amount of fundsPayments made under this section shall not exceed the lesser of—
(1)$400,000 in any fiscal year; or
(2)the amount necessary to provide students described in subsection (a) with educational services that are normally provided and generally available to students who attend public schools elsewhere in the State of California.
(d)Source of payments
(1)Except as otherwise provided in this subsection, the Secretary may use funds available to the National Park Service from appropriations, donations, or fees.
(2)Funds from the following sources shall not be used to make payments under this section:
(A)Any law authorizing the collection or expenditure of entrance or use fees at units of the National Park System, including the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.); the recreational fee demonstration program established under section 315 of the Department of the Interior and Related Agencies Appropriations Act, 1996 (16 U.S.C. 460l–6a note); and the National Park Passport Program established under section 602 of the National Parks Omnibus Management Act of 1998 (16 U.S.C. 5992).
(B)Emergency appropriations for flood recovery at Yosemite National Park.
(3)
(A)The Secretary may use an authorized funding source to make payments under this section only if the funding available to Yosemite National Park from such source (after subtracting any payments to the school districts authorized under this section) is greater than or equal to the amount made available to the park for the prior fiscal year, or in fiscal year 2005, whichever is greater.
(B)It is the sense of Congress that any payments made under this section should not result in a reduction of funds to Yosemite National Park from any specific funding source, and that with respect to appropriated funds, funding levels should reflect annual increases in the park’s operating base funds that are generally made to units of the National Park System.
102.Authorization for park facilities to be located outside the boundaries of Yosemite National Park
(a)Funding authority for transportation systems and external facilitiesSection 814(c) of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 346e) is amended—
(1)in the heading by inserting and Yosemite National Park after Zion National Park;
(2)in the first sentence—
(A)by inserting and Yosemite National Park after Zion National Park; and
(B)by inserting for transportation systems or after appropriated funds; and
(3)in the second sentence by striking facilities and inserting systems or facilities.
(b)Clarifying amendment for transportation fee authoritySection 501 of the National Parks Omnibus Management Act of 1998 (16 U.S.C. 5981) is amended in the first sentence by striking service contract and inserting service contract, cooperative agreement, or other contractual arrangement.
IIRancho Corral de tierra Golden Gate National Recreation Area boundary adjustment
201.Short titleThis title may be cited as the Rancho Corral de Tierra Golden Gate National Recreation Area Boundary Adjustment Act.
202.Golden Gate National Recreation Area, California
(a)Section 2(a) of Public Law 92–589 (16 U.S.C. 460bb–1(a)) is amended—
(1)by striking The recreation area shall comprise and inserting the following:

(1)Initial landsThe recreation area shall comprise; and
(2)by striking The following additional lands are also and all that follows through the period at the end of the subsection and inserting the following new paragraphs:

(2)Additional landsIn addition to the lands described in paragraph (1), the recreation area shall include the following:
(A)The parcels numbered by the Assessor of Marin County, California, 119–040–04, 119–040–05, 119–040–18, 166–202–03, 166–010–06, 166–010–07, 166–010–24, 166–010–25, 119–240–19, 166–010–10, 166–010–22, 119–240–03, 119–240–51, 119–240–52, 119–240–54, 166–010–12, 166–010–13, and 119–235–10.
(B)Lands and waters in San Mateo County generally depicted on the map entitled Sweeney Ridge Addition, Golden Gate National Recreation Area, numbered NRA GG–80,000–A, and dated May 1980.
(C)Lands acquired under the Golden Gate National Recreation Area Addition Act of 1992 (16 U.S.C. 460bb–1 note; Public Law 102–299).
(D)Lands generally depicted on the map entitled Additions to Golden Gate National Recreation Area, numbered NPS–80–076, and dated July 2000/PWR–PLRPC.
(E)Lands generally depicted on the map entitled Rancho Corral de Tierra Additions to the Golden Gate National Recreation Area, numbered NPS–80,079E, and dated March 2004.
(3)Acquisition limitationThe Secretary may acquire land described in paragraph (2)(E) only from a willing seller.. 
 
